          Case 6:20-cv-00366-ADA Document 63 Filed 03/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 INFOGATION CORPORATION,

                Plaintiff,
                                                       Civil Action No. 6:20-cv-0366-ADA
        v.
                                                       JURY TRIAL DEMANDED
 GOOGLE LLC,

                Defendant.



             DEFENDANT GOOGLE LLC’S STATUS REPORT REGARDING
                          MOTION TO TRANSFER

       Pursuant to the Court’s March 23, 2021 Standing Order Regarding Motions for Inter-

District Transfer, Defendant Google LLC (“Google”) files this status report to advise the Court

that its Motion to Transfer (Dkt. 30) is fully briefed and ready for resolution.

       InfoGation Corporation (“InfoGation”) filed its original Complaint on May 5, 2020 (Dkt.

1), and a First Amended Complaint (Dkt. 27) on August 13, 2020.

       On August 17, 2020, Google filed a Motion to Transfer Under 28 U.S.C. § 1404(a),

seeking to transfer this case to the Southern District of California. (Dkt. 30.) Briefing on

Google’s Motion to Transfer completed on September 11, 2020. (Dkts. 30, 34, 38, 39.) On

December 4, 2020, Google filed a Motion to Stay proceedings pending its Motion to Transfer.

(Dkt. 48.)

       The Markman hearing was originally set for March 12, 2021. (See Dkt. 46.) On

February 22, Google moved to continue the Markman hearing, so that the court would have

enough time to rule on Google’s pending Motion to Transfer before the hearing. (Dkt. 55.) On

March 3, the Court granted Google’s motion to continue, resetting the Markman hearing to
          Case 6:20-cv-00366-ADA Document 63 Filed 03/25/21 Page 2 of 3




March 24, 2021. (Dkt. 58.) On March 23, Google moved to continue the Markman hearing.

(Dkt. 61.) The Court granted Google’s motion, vacating the March 24 Markman hearing and

stating that the hearing would later be reset to a date no later than April 14, 2021.

       Thus, at this time, Google’s transfer motion (Dkt. 30) is fully briefed and remains

pending, while the Markman hearing is expected to be within three weeks, before April 14, 2021.




 Dated: March 25, 2021                                 Respectfully submitted,

                                                       By: /s/ G. Blake Thompson
                                                       G. Blake Thompson
                                                       State Bar No. 24042033
                                                       blake@themannfirm.com
                                                       J. Mark Mann
                                                       State Bar No. 12926150
                                                       mark@themannfirm.com
                                                       MANN | TINDEL | THOMPSON
                                                       201 E. Howard Street
                                                       Henderson, Texas 75654
                                                       Telephone: 903/657-8540
                                                       Facsimile: 903/657-6003

                                                       Darin W. Snyder (pro hac vice)
                                                       dsnyder@omm.com
                                                       David S. Almeling (pro hac vice)
                                                       dalmeling@omm.com
                                                       Mark Liang (pro hac vice)
                                                       mliang@omm.com
                                                       Daniel Silverman (pro hac vice)
                                                       dsilverman@omm.com
                                                       O’MELVENY & MYERS LLP
                                                       Two Embarcadero Center, 28th Floor
                                                       San Francisco, CA 94111
                                                       Telephone: (415) 984-8700
                                                       Facsimile: (415) 984-8701

                                                       ATTORNEYS FOR DEFENDANT
                                                       GOOGLE LLC




                                                 -2-
         Case 6:20-cv-00366-ADA Document 63 Filed 03/25/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this March 25, 2021 with a copy of this document via electronic mail.

Dated: March 25, 2021

                                                           /s/ G. Blake Thompson
                                                           G. Blake Thompson




                                               -3-
